Citation Nr: 0508097	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  02-02 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected post-traumatic stress disorder (PTSD), currently 
rated as 70 percent disabling.  

2.  Entitlement to an effective date earlier than May 7, 2002 
for entitlement to a 70 percent disability rating for 
service-connected PTSD.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).   

Procedural History

The veteran served on active duty from November 1965 until 
August 1967.  Service in Vietnam is indicated by the evidence 
of record.  

In October 1998, the RO received the veteran's claim of 
entitlement to service connection for PTSD.  A July 1999 
rating decision granted service connection and a 10 percent 
disability rating was assigned.  Subsequently, in a May 2000 
rating decision the veteran was assigned a 30 percent 
disability rating for service-connected PTSD.  

In December 2000, the RO received the veteran's claim of 
entitlement to an increased evaluation of service-connected 
PTSD.  The August 2001 rating decision denied the veteran's 
claim.  The veteran disagreed with the August 2001 rating 
decision and initiated this appeal.  The appeal was perfected 
by the timely submission of the veteran's substantive appeal 
(VA Form 9) in March 2002.  

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing held in April 2002.  A 
transcript of that hearing has been associated with the 
claims file.

In August 2002, the Board undertook additional evidentiary 
development of this case pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) codified at 38 C.F.R. 
§ 19.9(a)(2) (2002). The development requested by the Board 
was completed.  However, on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit ("Federal 
Circuit") in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) [the DAV 
case] invalidated 38 C.F.R. § 19.9 (a)(2), finding that the 
Board may not consider additional evidence without the 
appellant's waiver or without first remanding the case to the 
Agency of Original Jurisdiction (AOJ) for consideration of 
the claim along with the additionally developed evidence.  
Therefore, the Board remanded the case in June 2003 as 
required by the Federal Circuit's decision.  See also 
VAOGCPREC 1-03.  

In a June 2003 rating decision, the RO assigned the veteran a 
70 percent disability rating for service-connected PTSD, 
effective May 7, 2002.  In a February 24, 2004 decision the 
RO confirmed its June 2003 decision and continued the 
assignment of the 70 percent disability rating prior to May 
7, 2002 and the 30 percent disability rating prior to that 
date.  The veteran has not indicated satisfaction with the 
assigned disability rating.  Indeed, in a February 5, 2005 
statement the veteran's representative indicated that the 
veteran was continuing to pursue an increased rating for 
service-connected PTSD.  Further, the veteran's 
representative stated that the veteran's condition required a 
rating of 70 percent prior to the current May 7, 2002 
effective date.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

Issue not on appeal

In June 2003, the Board determined that the June 2003 
informal hearing presentation by the veteran's representative 
raised a claim of individual unemployability due to service-
connected disabilities (TDIU).  That matter was referred to 
the RO for further action.  In a June 2003 rating decision, 
the RO granted entitlement to TDIU.  Consequently, the matter 
of the veteran's entitlement to TDIU has been resolved and 
will be discussed no further herein.  


REMAND

The veteran seeks entitlement to an increased rating for 
PTSD, currently evaluated as 70 percent disabling.  The 
veteran also contends that he is entitled to an effective 
date prior to May 7, 2002 for the currently assigned 70 
percent disability rating.  For the reasons explained 
immediately below, the Board has determined that a remand is 
in order.  

Reasons for Remand

The VCAA 

The Board has concluded that the veteran has not received 
sufficient notice under the Veterans Claims Assistance Act of 
2000 (VCAA).  The RO sent the veteran a letter in December 
2000 which outlined the processes involved in completing his 
claim.  The letter did not identify evidence already obtained 
by the RO, notice as to what evidence VA would obtain and 
what information and evidence the veteran was expected to 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to a claimant describing evidence 
potentially helpful to the claimant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  Additionally, there has been 
no notice to the veteran that he should submit any and all 
evidence in his possession which is pertinent to the claim on 
appeal.  See 38 C.F.R. § 3.159(b)(1) (2004).  See Pelegrini 
v. Principi, 18 Vet. App. 112, 121 (2004).  

In short, the veteran did not receive adequate VCAA notice.  
The Federal Circuit held in the DAV case that the regulation 
giving the Board direct authority to cure a procedural defect 
in an appeal by providing the claimant with notice under the 
VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was invalid as contrary to 
the statutory authority, 38 U.S.C.A. § 5103(b).  Thus, if, as 
here, the record has a procedural defect with respect to the 
notice required under the VCAA, this may no longer be cured 
by the Board.  Accordingly, the Board must remand the case to 
the agency of original jurisdiction because the record does 
not show that the veteran was provided adequate notice under 
the VCAA and the Board is without authority to do so.  

Manlincon v. West

As was noted in the Introduction, in a February 21, 2004 
decision the RO determined that the effective date for the 
assignment of a 70 percent disability rating for the 
veteran's service-connected PTSD was August 7, 2002.  The 
veteran's representative specifically disagreed with the 
assignment of the August 7, 2002 effective date through a 
February 5, 2005 informal hearing presentation (IHP) directed 
to the board.

The Board observes that the February 5, 2005 IHP was filed 
within one year after the issuance of the February 21, 2004 
RO rating action and was therefore timely.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.302.  Further, although ordinarily a 
notice of disagreement (NOD) must be filed with the VA agency 
which issued the determination, in this case the veteran's 
claims folder had been duly transferred to the Board.  
Therefore, the NOD was properly filed with the Board.  See 
38 C.F.R. § 20.200 (2004).    

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims held that, in 
these circumstances, where a notice of disagreement is filed 
but a statement of the case (SOC) has not been issued, the 
Board must remand the claim so that a SOC may be issued.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should provide the veteran with a VCAA 
notice 
letter that informs the veteran of what 
evidence has already been obtained by the 
RO, notice as to what further evidence VA 
will obtain, notice as to what 
information and evidence the veteran is 
expected to provide and direction that 
the veteran should submit any evidence in 
his possession which is pertinent to the 
claim on appeal.  

2.  After accomplishing any additional 
development it deems to be necessary, VBA 
should review the evidence of record and 
readjudicate the veteran's claims.  

With respect to the veteran's claim of 
entitlement to an increased rating for 
service-connected PTSD, if this claim 
remains denied VBA should provide the 
veteran with a supplemental statement of 
the case (SSOC) and allow for an 
appropriate period of time for response.  

With respect to the veteran's claim of 
entitlement to an effective date earlier 
than May 7, 2002 for the assignment of a 
70 percent disability rating for PTSD, if 
that claim remains denied VBA should 
issue a statement of the case and in 
connection therewith provide the veteran 
with appropriate notice of appellate 
rights.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




